Citation Nr: 0500120	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from October 1991 to 
December 1991.

Service connection for post-traumatic stress disorder (PTSD) 
and an ear condition was previously denied by the Board of 
Veterans' Appeals (hereinafter Board) in a decision of May 
2002.

This current matter comes before the Board on appeal from a 
rating decision of March 2003, by the Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

As requested by the veteran, a hearing was scheduled to be 
held at the RO before a local hearing officer in November 
2003.  However, on the day the hearing was scheduled, the 
veteran submitted a statement in support of claim (VA Form 
21-4138), wherein she requested that the hearing be 
cancelled.  Additionally, the veteran withdrew all 
outstanding appeals, expect for the ones listed on the cover 
page of this decision.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for PTSD, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (2001).  


FINDINGS OF FACT

1.  In a May 2002 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  That determination was based on a finding 
that, while there was a diagnosis of PTSD, there was not 
sufficient evidence to support the diagnosis.  

2.  Evidence added to the record since the May 2002 Board 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary, and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for PTSD.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  There is credible supporting evidence that during service 
the veteran experienced a stressor involving personal 
assaults which medical professionals have identified as 
partly the cause of her currently diagnosed PTSD.  

5.  In a May 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for an ear 
condition, to include otitis and hearing loss.  

6.  The evidence received since the May 2002 decision is new, 
but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for an ear condition.  


CONCLUSIONS OF LAW

1.  The evidence received since the May 2002 Board decision, 
which denied service connection for an acquired psychiatric 
disorder, to include PTSD, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for PTSD has been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).  

3.  The Board's May 2002 decision, which denied entitlement 
to service connection for an ear condition, to include otitis 
and hearing loss, is final.  38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).  

4.  The evidence received since the May 2002 Board decision, 
which denied service connection for an ear condition, 
including otitis and hearing loss, is not new and material; 
therefore, this claim cannot be reopened.  38 U.S.C.A. 
§§ 1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate her claims in a letter dated in 
January 2003; the rating decision of March 2003; and the 
statement of the case dated in November 2003.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The January and February 2003 letters 
specifically invited the veteran to give VA any additional 
evidence she had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  


II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
and the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2004).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1) (2004).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as evidence of the 
claimed in-service combat stressor.

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the veteran filed her petition to reopen the claims for 
service connection for PTSD and an ear condition pleurisy 
after August 29, 2001, the Board will apply these revised 
provisions. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


II.  Factual background.

Service medical records reflect that the veteran was 
hospitalized in October 1991 with complaints of bilateral ear 
pain.  The discharge diagnoses were resolving bilateral 
otitis media and resolving sinusitis.  A November 1991 report 
includes a complaint of difficulty hearing. 

The veteran's initial claim for service connection for 
nervous condition, stress, and an ear condition (VA Form 21-
526) was received in March 1997.  Submitted in support of her 
claim was a copy of a formal complaint dated in June 1992 
against the United States Coast Guard and three individuals, 
separately, for violation of the Sexual Harassment Policy of 
the Military Civil Rights Manual.  The veteran indicated that 
from the day she went on active duty, on October [redacted]
, 1991, one yeoman 1st class and a storekeeper expressed their negative 
views of New Yorkers, and their intent to "cure her."  The 
veteran reported being "sniffed" by those two individuals, 
who made comments regarding her body parts, which made her 
feel very uncomfortable.  She noted that, after reporting the 
above incident, those individuals made her perform grueling 
physical exercises and sought to embarrass her; she was 
forced to repeat physical tests that she had already taken 
and passed.  However, she became exhausted; and, upon failing 
to pass one test, one official told her that he was "tired 
of seeing her face," at which point he referred her to the 
Recruit Evaluation Board and she was discharged.  

Received in July 1997 were private treatment reports, dated 
from October 1992 to July 1997, which show that the veteran 
received treatment for ear infections.  During a clinical 
visit in October 1992, the veteran reported previous ear 
infections while at guard training in service.  She also 
reported a history of allergic rhinitis.  In a statement, 
dated in July 1997, Dr. Hector M. Armaiz-Perez indicated that 
the veteran came to his office with acute left otalgia and 
fever in October 1, 1992; she reported being in training with 
the Coast Guard when she developed a series of left ear 
infections and episodes of allergic rhinitis.  She also 
referred to hearing difficulties since then.  Following an 
evaluation, the veteran was given a diagnostic impression of 
hearing loss, secondary to recurrent left otitis media.  

The veteran was afforded a VA compensation examination in 
June 1997, at which time she reported having an ear infection 
during the first part of her tour of service.  The veteran 
indicated that she was treated in the Coast Guard and, when 
she was discharged, she was treated by a private physician in 
the San Juan area.  She complained of decreased hearing, as 
well as balance problems.  She reported falling and injuring 
her head.  There was no active ear disease noted at the time 
of the examination.  There was no infection of the middle or 
inner ear at the time of the examination.  There was no other 
system affected by the ear problem.  The examiner noted that 
the veteran had a normal ear examination.  

A mental examination was also conducted in June 1997, at 
which time the veteran indicated that she was discharged from 
the Coast Guard because she accused some officers and others 
of sexual harassment.  The veteran reported feeling sad, 
frustrated and anxious.  The veteran indicated that she 
sleeps a lot and takes walks; she noted that she lives with 
her mother.  Following a mental status examination, the 
examiner indicated that no special psychiatric disorder was 
found.  

Received in November 1999 were VA progress notes, dated from 
March 1997 to September 1999, reflecting treatment for 
several disabilities, including a psychiatric disorder 
variously diagnosed as anxiety disorder and major depression.  
During a clinical visit in August 1998, the veteran indicated 
that she developed an ear infection about 3 weeks ago; it 
then became worse, with shortness of breath and productive 
cough.  The assessment was acute sinusitis.  In October 1998, 
the veteran was seen at the Women's clinic indicating that 
she was attacked over the weekend by two women; she received 
multiple traumas to the body.  

Of record is a statement from the coordinator of the Women's 
Veterans Center, dated in November 1999, indicating that the 
veteran was first seen in April 1997; at that time, she made 
a claim due to sexual harassment during military service, and 
hearing loss.  She was referred for social services and 
sexual trauma counseling.  The counselor noted that the 
veteran has been followed at the clinic from April 1997 to 
present; and, during that time, she evidenced severe symptoms 
of depression, anxiety, and social adjustment problems 
related to military experience.  She was referred for 
psychological evaluation and treatment at the VAH psychology 
service.  She was also referred for audiology evaluation and 
hearing aids were ordered.  The counselor indicated that the 
veteran continued to receive psychological and psychiatric 
counseling and treatment, as well as treatment for her ear 
condition.  

Also of record is a psychology summary, completed by a VA 
staff psychiatrist in November 1999.  It was noted that the 
veteran started working for the Coast Guard Recruitment 
Office in the spring 1991, and she did so for about six 
months; by October of that year, she initiated her Coast 
Guard training from which she was discharged in December 
1991.  The veteran indicated that shortly after she initiated 
her training, she confronted many obstacles; she reported to 
have been the frequent object of sexual innuendoes and sexual 
harassment.  She reported one incident during which she was 
ordered to assume a "doggy position" while the officials 
"rubbed their genitals against her back."  She reported 
feeling threatened, vulnerable, and dirty.  She was unsure 
how to handle the situation; so, she consulted a chaplain who 
recommended that she file a formal complaint.  However, after 
initiating the complaint, she stated "things got even worse 
for her."  The veteran stated that to her surprise she was 
discharged from the Coast Guard in December 1991, receiving 
an "Uncharacterized Discharge."  After her discharge, she 
began to experience nightmares in which she recreated some of 
the incidents she encountered in service.  She also began to 
fear getting too close to male figures, and she became very 
depressed.  She cried frequently, lost her appetite, and even 
entertained the idea of killing herself.  She had a lot of 
difficulty finding employment.  

The psychiatrist noted that the veteran had been referred to 
the emergency room of the San Juan, VAMC by personnel of the 
Federal building who apparently saw her acutely depressed and 
decompensated.  At the time of her first visit, she was 
acutely depressed and with some hesitance made a brief 
reference to the alleged sexual harassment she was subjected 
to in service.  As they worked on the impact of the alleged 
harassment, the veteran began to engage in peculiar behaviors 
that denoted difficulties controlling her impulses, flight of 
ideas, and poor judgment.  The psychiatrist noted that while 
the veteran appeared to be considerably stable and organized 
at this point in time, she continued to be clinically 
depressed.  The diagnostic impression was bipolar disorder 
with prominent post-traumatic symptoms.  

Of record is a medical statement from the Acting Chief of the 
psychiatry service, dated in November 1999, indicating that 
the veteran had been followed by the psychiatry service since 
1997; he noted that she was also receiving Social Work 
intervention.  The chief reported that symptomatology 
manifested by the veteran throughout the treatment revealed a 
diagnosis of a bipolar disorder, and symptomatology 
indicating post-traumatic stress disorder (PTSD).  A VA 
progress note, dated in November 2000, indicated that the 
veteran had been receiving treatment for bipolar disorder, 
mixed type.  

On the occasion of an audio examination in November 1999, it 
was noted that the veteran was a long time hearing aid user; 
she complained of bilateral hearing loss since 1991.  She 
also reported a history of otitis media in the past.  She 
reported noise exposure during military service.  There was 
no history of civilian occupational noise exposure.  It was 
noted that service medical records revealed mild hearing loss 
in the left ear at 6000-Hertz level on the enlistment 
examination in August 1991; and, she was treated for 
bilateral otitis media during her fourth week of training.  
After discharge, she was treated by a private doctor for left 
otitis media on October 1, 1992.  The pertinent diagnoses 
were mild to moderate sensorineural hearing loss, right ear, 
from 500 HZ to 4000 HZ, normal middle ear function; and, 
moderately severe sensorineural hearing loss, left ear, from 
500 HZ to 4000 HZ, with normal ear function.  

In a medical opinion, dated in December 2000, the VA 
examiners noted that the veteran served only for two months; 
therefore, if she never had ear infections prior to 
enlistment, then the acute otitis and pharyngitis treated in 
service was of too short duration to be considered chronic.  
The examiners observed that the acute ear infection was most 
probably secondary to the acute respiratory condition that 
she had.  It was noted that she was found with a mild deficit 
in a high frequency at the time of her enlistment.  The 
examiners reported that records do not show if she recovered 
completely from the acute ear infection in service, so the 
otitis media treated after discharge cannot be disassociated 
definitively from the former.  The examiner also noted that 
the June 1997 examination failed to show evidence of a 
chronic ear disease and presence of sensorineural hearing 
loss, which is not the deafness associated with middle ear 
disease.  There was questionable evidence of nerve deafness 
in the enlistment examination.  

The claims file contains an extract from a Coast Guard report 
of investigation, dated in August 2001, indicating that the 
veteran served in the U. S. Coast Guard from October [redacted]
, 1991, to December [redacted], 1991, at which time she was given an 
uncharacterized discharge.  Separation Authority-Article 12-
B-20, and Reason for Separation was that of Entry Level 
Separation.  The report indicates that the veteran made 
allegations of 14 instances of alleged sexual harassment, and 
that interviews had been conducted.  There is no indication 
of a final disposition.  However, the report noted that the 
veteran's allegations of personal harassment had been 
corroborated by the Report of Investigation made by the Coast 
Guard Investigative Service, which include numerous 
interviews made to witnesses.  One witness stated that the 
two petty officers picked on the veteran too much; that 
person stated "it was uncalled for; why were they bothering 
her so much when she never was in their company?"  That 
individual never witnessed sexual harassment.  Several 
incidents were described; it was noted that other recruits 
didn't understand why the veteran was being singled out.  

Following an evaluation for PTSD, in October 2001, the 
examiners concluded that based on the veteran's symptoms, 
history and evaluation, it was determined that she did not 
meet the diagnostic criteria for PTSD.  The pertinent 
diagnoses were alcohol and nicotine abuse and dependence, and 
borderline personality disorder.  

In a May 2002 decision, the Board denied service connection 
for PTSD, based on a finding that the preponderance of the 
evidence showed that the veteran did not have PTSD.  It was 
also determined that the preponderance of the evidence shows 
that the veteran's bilateral hearing loss was not present in 
service or within one year of service separation, and that an 
ear condition, to include otitis and hearing loss, is not 
otherwise shown to be related to her service.  

The veteran's request to reopen her claims for service 
connection for PTSD and an ear condition was received in 
December 2002.  Submitted in support of her claim was a lay 
statement from a Social Worker at the Women Veterans 
coordinator, dated in September 2002, indicating that she had 
known the veteran for the past five years.  The social worker 
noted that the veteran came in requesting sexual trauma 
counseling and help for her hearing condition.  She noted 
that the veteran reported being the subject of intensive 
sexual harassment and discrimination while stationed at [redacted]
[redacted], New Jersey, in 1991; she indicated that the only person 
who offered the veteran support and help during her ordeal 
was the company chaplain.  The Social Worker indicated that 
the veteran was severely depressed during the years following 
her discharge from the Coast Guard.  She noted that the 
veteran continued to suffer from symptoms of PTSD and her 
health had deteriorated.  

Received in December 2002 were VA outpatient treatment 
reports, dated in October 2002, indicating that the veteran 
was recently hospitalized during the month of August 2002 
when she experienced a relapse of depressive symptomatology.  
The veteran was described as a female patient with a 
diagnosis of bipolar disorder and PTSD.  

Received in March 2003 were VA outpatient treatment reports, 
dated from July 2001 through January 2003, which show that 
the veteran received clinical attention and treatment for 
depression.  The veteran was seen for a psychiatric 
examination on November 13, 2001; it was noted that she was 
referred to the substance abuse program.  She had a history 
of alcohol and cocaine abuse, but also a history of claimed 
sexual harassment while in the Coast Guard in 1991.  She also 
gave a history of physical abuse by her father, a [redacted]
who had kidnapped her after he separated from 
his wife.  She complained of depression and frequent anxiety 
episodes.  It was noted that the veteran was diagnosed with 
PTSD.  The diagnostic impression was alcohol abuse, nicotine 
dependence, cocaine abuse in remission, and PTSD.  During a 
clinical visit in August 2002, a computerized list of the 
veteran's problems included anxiety state NOS, sensorineural 
hearing loss, prolonged post-traumatic stress, and acute 
pharyngitis.  The veteran was seen at a clinic in September 
2002, after she fell down when she lost her balance.  She was 
referred to the psychiatry service because of depression.  
The diagnostic impressions included depressive disorder by 
history, allergic rhinitis NOS, and sensorineural hearing 
loss.  

In a statement dated in October 2003, [redacted][redacted. [redacted]
stated that he had served as the Chaplain at the Coast Guard [redacted]
[redacted], at [redacted], New Jersey, from July 1991 to 
July 1994.  Mr. [redacted] indicated that while serving as the 
Chaplain at [redacted][redacted], he counseled the veteran who was then a 
Seaman Recruit.  During the course of counseling, the veteran 
had reported that two Company Commanders were harassing her.  
The Chaplain indicated that he initially thought that the 
veteran's perception were wrong, because "feeling" harassed 
was not uncommon in boot camp; however, after several 
counseling sessions, it became apparent that the veteran's 
reports were true and that she was being singled out.  The 
Chaplain reported an incident where the veteran was made to 
stand at attention and the commanders would "sniff her 
down;" they sniffed her breast, armpits, and her buttocks as 
they were making remarks.  He also recalled the veteran 
reported that the commanders would touch her.  Additionally, 
those commanders would put female recruits in "doggie 
position" and walk around them, making inappropriate 
remarks.  The commanders also would occasionally follow the 
veteran into her barracks and watch her change clothes.  The 
Chaplain noted that the veteran was not the only female 
recruit to complain about those two Company Commanders and 
that they were eventually removed from their positions as a 
result of their behavior.  The Chaplain also noted that the 
veteran's willingness to stand against the inappropriate 
behavior only added more harassment.  The Chaplain stated 
that although he never witnessed any of the actions reported, 
he found the veteran to be exceptionally mature and not given 
to exaggeration.

In November 2003, the veteran was seen by a VA staff 
psychiatrist for a psychiatric follow up interview and 
individual treatment plan review.  The psychiatrist reported 
that the veteran had been followed by the VAMC in Puerto Rico 
since 1997 for treatment for psychiatric symptomatology that 
she attributed to sexual harassment during her active 
military service.  It was noted that there was written 
evidence that sexual harassment did occur repeatedly while 
the veteran was in military service; she received counseling 
intervention on several occasions from the Navy Chaplain 
assigned to the Coast Guard at that time.  The symptomatology 
that predominated throughout her treatment had been 
characterized by a strong loss of her capacity to establish 
appropriate interpersonal relationship.  The psychiatrist 
stated that because she did not have interpersonal 
difficulties prior to her military service, her symptoms 
strongly suggested that she had been subjected to traumatic 
interpersonal experiences during service and that her 
interpersonal difficulties could not be attributed to a 
personality disorder.  The psychiatrist reported that her 
interpersonal difficulties had created anxiety which had been 
at the root of her past history involving isolated episodes 
of alcohol intoxication and an incident of cocaine use.  The 
psychiatrist also noted that there had been a suicidal 
attempt many years ago and stated that the past traumatic 
interpersonal events had resulted in not only chronic 
anxiety, but also depressive symptomatology.  The 
psychiatrist reported that the veteran's clinical picture was 
complicated by a bipolar disorder, and that the combination 
of PTSD and bipolar disorder contributed to strong treatment 
resistance.  The psychiatrist diagnosed PTSD, delayed and 
chronic type; and bipolar disorder. 


IV.  Legal analysis -- New and Material evidence.

A.  Service connection for PTSD.

In a May 2002 decision, the Board denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
filed her current claim in December 2002, seeking to reopen 
her claim of entitlement to service connection for PTSD.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

The evidence received after May 2002 is presumed credible for 
the purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The Board finds that the newly received medical records are 
both "new and material;" that is, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Significantly, the medical 
evidence of record reflects a clear diagnosis of PTSD.  In 
addition, the statement from the Navy Chaplain tends to 
verify that the veteran was subject to stressful events 
during her period of active duty in 1991.  Accordingly, the 
Board finds that the evidence received subsequent to the 
Board's May 2002 decision serves to reopen the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

Having reopened the appellant's claim of entitlement to 
service connection for PTSD, it is now incumbent upon VA to 
consider her claim on the merits.  

To reiterate, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
current DSM-IV criteria, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  

As noted above, an extract of the report of investigation 
from the Coast Guard corroborated the veteran's allegations 
that she felt that she had been subject to harassment while 
on active duty.  Significantly, the report indicated that a 
total of 71 former recruits were interviewed, and a total of 
21 personnel were interviewed; of the 14 allegations made by 
the veteran, the investigation found that 10 were supported 
by at least one or more individuals.  In addition, in October 
2003, a Navy Chaplain confirmed that the veteran received 
counseling in order to cope with the harassment she was 
experiencing while serving with the Coast Guard in [redacted], 
New Jersey, in 1991.  Moreover, a VA examiner in November 
2003 reported a diagnosis of PTSD based upon the reported 
stressors.  The Board concludes that the evidence shows a 
current diagnosis of PTSD related to the veteran's verified 
in-service stressors.  Accordingly, resolving all reasonable 
doubt in the veteran's favor, the Board finds that PTSD was 
incurred in service.  In light of the foregoing, service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.  


B.  Service connection for ear condition.

As previously indicated, the Board's May 2002 decision denied 
service connection for an ear condition, including otitis and 
hearing loss.  Significantly, the Board determined that 
although the veteran was treated for recurrent left otitis 
media, it appeared that the treatment was between 1992 and 
1993; and, there was no competent evidence of an ear 
condition (other than hearing loss) since that time.  It was 
noted that VA audio-ear disease examination in 1997 showed 
the ear to be normal.  Moreover, it was noted that the first 
evidence of hearing loss was in 1997, more than five years 
after the veteran's discharge from service.  Therefore, it 
was determined that the claims folder did not contain 
competent evidence showing that the veteran had hearing loss 
within one year of service, such that presumptive service 
connection is warranted.  

The evidence associated with the claims file subsequent to 
the May 2002 decision includes VA treatment reports, and the 
veteran's own assertions.  Significantly, those records 
indicate that the veteran has been receiving clinical 
attention for sensorineural hearing loss, acute pharyngitis, 
and allergic rhinitis.  A September 2002 treatment report 
reflects diagnostic impressions of allergic rhinitis, 
sensorineural hearing loss, and tinnitus.  This evidence is 
arguably "new" to the extent that it was not of record at 
the time of the May 2002 Board decision.  However, the 
additional evidence is not material, because it is 
essentially cumulative of evidence of record at the time of 
the May 2002 decision; the newly received evidence merely 
shows ongoing treatment for sensorineural hearing loss and 
allergic rhinitis, all of which was documented prior to May 
2002.  These medical records do not link current hearing loss 
and other ear conditions with the veteran's period of active 
duty, and thus they do not raise a reasonable possibility of 
substantiating the claim for service connection.  38 C.F.R. 
§ 3.156.  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that she suffers from an ear 
condition as a result of her service in the military are 
insufficient to reopen her claim under 38 U.S.C.A. § 5108 
(West 2002).  Essentially the same contentions were made at 
the time of the prior decision, so merely reiterating them 
now, many years later, is not new evidence.  See, e.g., Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  The Board notes that 
the veteran lacks the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of any 
current ear condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the United States Court of Appeals for Veterans 
Claims (Court) noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Thus, the veteran's assertions are not 
deemed to be "new and material evidence" and cannot serve to 
reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Significantly, the evidence missing at the time of the 
Board's May 2002 decision continues to be absent.  
Specifically, there remains no competent medical evidence 
which indicates that any current ear condition, including 
otitis and/or hearing loss, was incurred or aggravated in 
service or is any way causally or etiologically related to 
her service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
an ear condition, including otitis and hearing loss.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.  

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for an 
ear condition is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


